Exhibit 10.4

AMENDMENT NO. 1

TO

SUBSCRIPTION AGREEMENT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) is dated as of May 23, 2012, by and among
Cambridge Heart, Inc., a Delaware corporation (the “Company”), a Majority in
Interest of the Subscribers (defined below) and, with respect to the Security
Agreement, Collateral Agents, LLC. Each capitalized term used herein but not
otherwise defined shall have the meaning ascribed to such term in the
Subscription Agreements (defined below).

WHEREAS, on January 17, 2012, the Company entered into two Subscription
Agreements between the Company and the subscribers party thereto (the “January
Subscription Agreements”) pursuant to which the Company issued and sold 8%
Secured Convertible Notes due on July 17, 2013 (the “Notes”) in the aggregate
principal amount of $2,500,000 and related Warrants and Additional Investment
Rights (the “Initial Closing”);

WHEREAS, the January Subscription Agreements contemplated that the Company would
offer and issue, in one or more closings, an additional principal amount of
Notes equal to up to $1,500,000 and a corresponding amount of Warrants and
Additional Investment Rights, each on substantially the same terms and
conditions as granted or issued pursuant to the January Subscription Agreements,
for which a closing was required to be completed on or before February 28, 2012
(an “Additional Offering”);

WHEREAS, pursuant to the January Subscription Agreements, the Company entered
into a Security Agreement, dated as of January 17, 2012 (the “Security
Agreement”), by and among the Company, the Subscribers and Collateral Agents,
LLC, in its capacity as collateral agent for (a) the holders of Notes that were
issued on January 17, 2012 (collectively, the “Initial Notes”); (b) the holders
of Notes that were issued in one or more Additional Offerings on or before
February 28, 2012 (the “2012 Notes”); and (c) the holders of the Company’s 8%
Secured Convertible Notes which are issuable upon the exercise of the Additional
Investment Rights (the “Additional Notes”) (such holders of Initial Notes, 2012
Notes and Additional Notes, together with their endorsees, transferees and
assigns collectively, the “Secured Parties”);

WHEREAS, on February 28, 2012, the Company entered into a Subscription Agreement
between the Company and the subscribers party thereto (together with the
subscribers party to the January Subscription Agreements, the “Subscribers”)
pursuant to which the Company issued and sold Notes in the aggregate principal
amount of $440,000 and related Warrants and Additional Investment Rights
(together with the January Subscription Agreements, the “Subscription
Agreements”); and

WHEREAS, the Company and a Majority in Interest of the Subscribers desire to
amend the Subscription Agreements and the Security Agreement to permit the
Company to offer and issue an additional principal amount of Notes equal to up
to $1,060,000 and a corresponding amount of Warrants and Additional Investment
Rights, each on substantially the same terms and conditions as granted or issued
pursuant to the January Subscription Agreements in one or more closings after
February 28, 2012 and on or before June 30, 2012 (the “Further Offerings”), to
permit investors in such Further Offerings to become Secured Parties under the
Security Agreement, and to extend the Effective Date of the Registration
Statement filed pursuant to the Subscription Agreements from June 1, 2012 until
June 30, 2012.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Amendment, the Company and a Majority in Interest of the
Subscribers hereby agree as follows:

1. Each of the Subscription Agreements is hereby amended by deleting “February
28, 2012” in clause (vi) of Section 12(a) and inserting “June 30, 2012” in lieu
thereof.



--------------------------------------------------------------------------------

2. Each of the Subscription Agreements is hereby amended by deleting the second
sentence “June 1, 2012” in clause (i) of Section 11.1 and inserting “June 30,
2012” in lieu thereof.

3. For the avoidance of doubt, the parties hereto confirm that any Further
Offering shall constitute an “Additional Offering” for all purposes under the
Transaction Documents and all shares of common stock issuable upon conversion of
any Notes issued at the closing of such Further Offering, including interest for
the entire term of such Notes, and all shares of common stock issuable upon
exercise of any Warrants issued at the closing of such Further Offering shall
constitute “Additional Registrable Shares” for purposes of the Transaction
Documents, and may be included in the resale Registration Statement (File
No. 333-180719) filed by the Company pursuant to the Subscriptions Agreements
(the “Registration Statement”).

4. The Subscribers consent, as required under Section 9(w) of the Subscription
Agreements, to the filing by the Company of a pre-effective amendment to the
Registration Statement in order to include the Additional Registrable Shares
from the Further Offerings in the Registration Statement. Notwithstanding
anything to the contrary contained in the Subscription Agreements, the Company
may delay making a request for acceleration of the effectiveness of the
Registration Statement to the extent necessary to file a pre-effective amendment
to the Registration Statement in order to include the Additional Registrable
Shares from the Further Offerings in the Registration Statement.

5. The Company undertakes to disclose the material terms of this Amendment on a
Form 8-K as soon as practicable following the effectiveness of the Amendment and
in any event on or before May 31, 2012. The Company undertakes to disclose
publicly on a Form 8-K the material terms of any Further Offering as soon as
practicable following the closing of such offering and in any event not later
than four business days after the closing date of such offering.

6. The Security Agreement is hereby amended by deleting “February 28, 2012” in
the preamble and inserting “June 30, 2012” in lieu thereof.

7. The Subscription Agreements and the Security Agreement, each as amended
hereby, are hereby ratified and confirmed and shall continue in full force and
effect. Except as expressly provided herein, this Amendment shall not constitute
an amendment, waiver, consent or release with respect to any provision of the
Subscription Agreement or the other Transaction Documents.

8. This Amendment may be executed in any number of counterparts and by the
different signatories hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof. The provisions of Sections 14(a), 14(d), 14(e), 14(h) and 14(k) of the
Subscription Agreements are incorporated herein by reference and are made a part
hereof as fully as if set forth herein.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

CAMBRIDGE HEART, INC. By:  

/s/ Ali Haghighi-Mood

  Name: Ali Haghighi-Mood   Title: President and Chief Executive Officer

 

ACKNOWLEDGED AND AGREED: COLLATERAL AGENT COLLATERAL AGENTS LLC By:  

/s/ Robert Schechter

  Name: Robert Schechter   Title: CEO

[-SIGNATURE PAGES OF THE SUBSCRIBERS FOLLOW-]



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SUBSCRIBER TO AMENDMENT NO. 1]

 

SUBSCRIBERS ALPHA CAPITAL ANSTALT By:  

/s/ Konrad Ackerman

  Name: Konrad Ackerman   Title: Director Aggregate Principal Amount of Notes:
$500,000

/s/ Luis Martins

Luis Martins Aggregate Principal Amount of Notes: $450,000

/s/ Roderick de Greef

Roderick de Greef Aggregate Principal Amount of Notes: $300,000 BRIO CAPITAL LP
By:  

/s/ Shaye Hirsch

  Name: Shaye Hirsch   Title: Managing Partner Aggregate Principal Amount of
Notes: $250,000

/s/ Steven Etra

Steven Etra Aggregate Principal Amount of Notes: $220,000 OSIRIS INVESTMENT
PARTNERS, L.P. By:  

/s/ Paul Stuka

  Name: Paul Stuka   Title: Principal and Managing Partner Aggregate Principal
Amount of Notes: $170,000



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SUBSCRIBER TO AMENDMENT NO. 1]

 

 

Francis Howard Aggregate Principal Amount of Notes: $150,000 SANDOR CAPITAL
MASTER FUND, L.P. By:  

 

 

Name:

 

Title:

Aggregate Principal Amount of Notes: $150,000

 

Jack and Mary Garson, JTWROS

Aggregate Principal Amount of Notes: $110,000

 

John Peter Christensen

Aggregate Principal Amount of Notes: $100,000

/s/ Saba Malak

Saba Malak

Aggregate Principal Amount of Notes: $85,000

 

Scott E. Douglass

Aggregate Principal Amount of Notes: $75,000

 

Michael Brodherson

Aggregate Principal Amount of Notes: $55,000

 

George M. Abraham

Aggregate Principal Amount of Notes: $50,000



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SUBSCRIBER TO AMENDMENT NO. 1]

 

CRANSHIRE CAPITAL MASTER FUND, LTD. By:  

 

 

Name:

Title:

Aggregate Principal Amount of Notes: $50,000

 

Frank Garofalo

Aggregate Principal Amount of Notes: $50,000

 

Randy Meeks

Aggregate Principal Amount of Notes: $50,000

 

Steven M. Sack

Aggregate Principal Amount of Notes: $50,000

 

John J. Shaw

Aggregate Principal Amount of Notes: $50,000

 

Jacques Smith

Aggregate Principal Amount of Notes: $25,000